DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 3, 5, 7, 9, 11, 13, and 17-22 are presented for examination based on the amendment filed 08 August 2022. Claims 2, 4, 6, 8, 10, 12, and 14-16 are cancelled. Claims 1, 9, 17, and 21 are amended. Rejections under 35 USC 101 for claims 1, 3, 5, 7, 9, 11, 13, and 17-22 are withdrawn in view of their amendment by the applicant and the examiner. Rejections under 35 USC 112 for claims 21-22 are withdrawn in view of their amendment. Rejections under 35 USC 103 for claims 1, 3, 5, 7, 9, 11, 13, and 17-22 is withdrawn in view of their amendment. Claims 1, 3, 5, 7, 9, 11, 13, and 17-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Ho (Reg. no. 51807) on 29 August 2022.
The application has been amended as follows: 
Claim 1: A computer-implemented analysis method using at least one processor based on a model for predicting a target event in a data mining prediction project in finance or insurance, wherein the target event comprises an insurance claim, comprising:
The remainder of the claim is unchanged.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 5, 7, 9, 11, 13, and 17-22 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically 
F. in response to calculating that the ratio of the number of the client information samples misanalyzed by the model to the number of all the preset number of client information samples is greater than or equal to the preset threshold value, increasing a proportion of client information samples belonging to a same type as that of the client information samples misanalyzed by the model in the total preset number of client information samples according to a preset ratio increasing degree, and  reducing a proportion of client information samples correctly analyzed by the model in the total preset number of client information samples according to a preset ratio decreasing degree,
in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 9, and 17 of the instant application (as supported in specification e.g. Pg. 9 ¶ 4 and Fig. 2 # S104).

Prior Art of Record
The Prior art of reference Fleming et al. (US 2015/0032598 Al) discloses: 
a computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance,( [0021] "The combined score may, in some embodiments, be used to adjust financial characteristics associated with the mortgage loans and/or make comparisons to the scores output by the individual models.") wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model ([0049] "Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc. In practice, one technique can be used in the research effort to provide insights for another modeling technique. Thus a combination of techniques can be used in the analysis and in the product implementation."), and B. combining the plurality of  trained models into a compound model according to a pre-determined combination rule, and after a piece of client information to be analyzed is received, inputting the piece of client information to be analyzed into the compound model to output an analysis result ([0021] Therefore, in one embodiment, the combined model takes as input selected scores output by the default and natural hazard risk models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction.").

The Prior art of reference Ghani et al. (CA 2712849 A1) discloses: 
wherein the target event comprises an insurance claim ([0002] "Using healthcare as an example, the analytical tool is used to address problems with reworking claims, such as but not limited to payment issues (e.g., overpayment or underpayment of claims)."), A. training a plurality of pre-determined models using a preset number of client information samples ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214." The training data set is used for training all of the models.), and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214. The models 214 are essentially qualification or regression models that implement machine learning techniques to evaluate the transformed data 208 in order to calculate a probability, and perhaps an associated confidence level, that a claim contains an error.").

The Prior art of reference Vinyals et al. (US 2015/0356461 A1) discloses:
wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = (1/N)*F1 + (1/N)*F2+...+(1/N)*FN (The formula is also known as the mean, average, or arithmetic mean. [0046] "For example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the initial score generated for the class and the specialist scores generated for the class. As another example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the full scores generated for the class and the specialist scores generated for the class.").
wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = POWER (F1, 1/N)* POWER (F2, 1/N)* ... * POWER (FN, 1/N), wherein POWER (Fi, 1/N) is to perform NI power root calculation on a result analyzed by the model Fi (The formula is also known as the geometric mean. [0046] "For example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the initial score generated for the class and the specialist scores generated for the class. As another example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the full scores generated for the class and the specialist scores generated for the class.").

The Prior art of reference Chen et al. (US 10671932 B1) discloses:
wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = N/(1/F1+1/F2+...+1/FN) (The formula is also known as the harmonic mean. Col. 11 lines 23-28 "In another example, the model integrator may implement harmonic mean weighting to compute the combined score from normalized model scores of the models for each application.").

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148